ORDER

PER CURIAM:
AND NOW, this 11th day of August, 2003, on certification by the Disciplinary Board that the respondent, DANIEL EBAN BERGER, who was suspended by Order of this Court dated January 28, 2003, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, DANIEL EBAN BERGER, is hereby reinstated to active status, effective immediately.